This cause is before the court upon respondent’s filing of an affidavit of compliance on January 11, 2008. Upon consideration thereof,
It is ordered that respondent file, within 20 days of the date of this order, an affidavit that meets the requirements of the court's suspension order of December 12, 2007. The affidavit shall include, inter alia, details of how respondent has complied with the notification requirements of the order and proof that such notices have been sent by certified mail.
It is further ordered that if respondent fails to comply with this order within 20 days of the date of this order, he shall be held in contempt and will not be reinstated until he fully complies.